IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-13,685-05 & WR-13,685-06




EX PARTE ANTHONY RAY MASSINGILL, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W79-13007-I(A) & W79-13004-I(A)
IN THE CRIMINAL DISTRICT COURT NUMBER TWO
FROM DALLAS COUNTY




           Per curiam. Keasler, J., not participating.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and aggravated rape.  He was sentenced to ten years’ imprisonment in each cause. 
            On September 24, 2013, the trial court signed agreed findings of fact and conclusions of law
that were based on newly tested DNA evidence.  The trial court recommended that relief be granted
and the State agreed.
            However, these sentences have fully discharged and Applicant does not allege any collateral
consequences from the convictions.  He is currently incarcerated on an unrelated conviction. 
Applicant does not allege any collateral consequences of this conviction in his application or
memorandum of law.  Ex parte Harrington, 310 S.W.3d 452 (Tex. Crim. App. 2010). 
            The trial court shall make findings of fact and conclusions of law as to whether Applicant
is suffering collateral consequences from these convictions and if so, what those consequences are. 
These applications will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 
Filed: June 18, 2014
Do not publish